DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 of U.S. Patent No. 11,334,190. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claims are a broader recitation of that of the U.S. Patent. 
Instant Application 17/574,504
U.S. Patent 11,334,190
1. A method for detecting an input at a touch sensor comprising:  








during a first scan cycle:  
driving a first drive electrode with a drive signal; reading a first sense signal from a first sense electrode paired with the first drive electrode; 

detecting a first alternating component of the first sense signal; 
detecting a first direct component of the first sense signal; 
and in response to a first magnitude of the first direct component of the first sense signal falling below a threshold magnitude, detecting a first input on a touch sensor surface based on the first alternating component of the first sense signal; 



and during a second scan cycle: 
driving the first drive electrode with the drive signal; reading a second sense signal from the first sense electrode; 
detecting a second alternating component of the second sense signal; 
detecting a second direct component of the second sense signal;
 and in response to a second magnitude of the second direct component of the second sense signal exceeding the threshold magnitude, detecting a second input on the touch sensor surface based on the second direct component of the second sense signal
16. A system comprising: a substrate: an array of drive electrode and sense electrode pairs arranged on the substrate; a force-sensitive layer coupled to the substrate, abutting the array of drive electrode and sense electrode pairs, and exhibiting variations in local resistance responsive to variations in applied force; a touch sensor surface arranged over the substrate; and a controller configured to: 

during a first scan cycle:
read a first sense signal from a first drive electrode and sense electrode pair, in the array of drive electrode and sense electrode pairs; 

detect a first alternating-current component of the first sense signal; 
detect a first direct-current component of the first sense signal; 
and in response to a first magnitude of the first direct-current component of the first sense signal falling below a threshold magnitude, detect a first input on the touch sensor surface at a first location proximal the first drive electrode and sense electrode pair based on the first alternating-current component of the first sense signal; 
and during a second scan cycle: 
read a second sense signal from a second drive electrode and sense electrode pair, in the array of drive electrode and sense electrode pairs; 


detect a second direct-current component of the second sense signal; 
and in response to the second magnitude of the second direct-current component of the second sense signal exceeding the threshold magnitude, detect a second input on the touch sensor surface at a second location proximal the second drive electrode and sense electrode pair based on the second direct-current component of the second sense signal.7. detecting a second alternating-current component of a second sense signal
15.  A method comprising: during a first scan cycle:
reading a first set of sense signals from a set of drive electrode and sense electrode pairs; and






detecting a first input at a first location on a touch sensor surface during the first scan cycle based on a first direct component of a first sense signal, in the first set of sense signals, indicating a first change in electrical values between a first drive electrode and sense electrode pair, in the set of drive electrode and sense electrode pairs, located proximal the first location;

during a second scan cycle succeeding the first scan cycle:

reading a second set of sense signals from the set of drive electrode and sense electrode pairs; and

tracking the first input from the first location to a second location on the touch sensor surface during the second scan cycle based on a second direct component of a second sense signal, in the second set of sense signals, indicating a second change in electrical values between a second drive electrode and sense electrode pair, in the set of drive electrode and sense electrode pairs, located proximal the second location; and


during a third scan cycle succeeding the second scan cycle:

reading a third set of sense signals from the set of drive electrode and sense electrode pairs;

detecting a third direct component of a third sense signal read from a third drive electrode and sense electrode pair, in the set of drive electrode and sense electrode pairs, located proximal a third location on the touch sensor surface;


detecting a third alternating component of the third sense signal; and

in response to a third magnitude of the third direct component falling below a threshold magnitude, tracking the first input from the second location to the third location on the touch sensor surface during the third scan cycle based on the third alternating component of the third sense signal.
9. A method comprising: during a first scan cycle: 

reading a first set of sense signals from a set of drive electrode and sense electrode pairs, each sense signal in the first set of sense signals representing  a resistance between a drive electrode and sense electrode pair, in the set of drive electrode and sense electrode pairs, during the first scan cycle; and

detecting a first input at a first location on a touch sensor surface during the first scan cycle based on a first direct-current component of a first sense signal, in the first set of sense signals, indicating a first change in resistance between a first drive electrode and sense electrode pair, in the set of drive electrode and sense electrode pairs, located proximal the first location;

during a second scan cycle succeeding the first scan cycle:

reading a second set of sense signals from the set of drive electrode and sense electrode pairs; and

tracking the first input from the first location to a second location on the touch sensor surface during the second scan cycle based on a second direct- current component of a second sense signal, in the second set of sense signals, indicating a second change in resistance between a second drive electrode and sense electrode pair, in the set of drive electrode and sense electrode pairs, located proximal the second location; and

during a third scan cycle succeeding the second scan cycle:

reading a third set of sense signals from the set of drive electrode and sense electrode pairs;

detecting a third direct-current component of a third sense signal read from a third drive electrode and sense electrode pair, in the set of drive electrode and sense electrode pairs, located proximal a third location on the touch sensor surface;

detecting a third alternating-current component of the third sense signal; and

in response to a third magnitude of the third direct-current component falling below a threshold magnitude, tracking the first input from the second location to the third location on the touch sensor surface during the third scan cycle based on a third amplitude of the third alternating-current component of the

third sense signal indicating a third change in capacitance between the third drive electrode and sense electrode pair.



As can be shown above claim 1 of the instant application is a combination of claims 16 and 7 of the U.S. Patent. Claims 9 and 10 of the instant application read on claim 16 of the U.S. Patent. Claim 15 of the instant application reads on claim 9 of the U.S. Patent. Further, dependent claims 2-8, 11-14 and 16-20 of the instant application respectively read on claims 2-8, 17, 20, 18, 19 and 10-14 of the U.S. Patent. As can be seen above the instant application’s independent claims are a broader recitation of the claims of the U.S. Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627